Title: Thomas Jefferson to Louis H. Girardin, 12 May 1815
From: Jefferson, Thomas
To: Girardin, Louis Hue


      
        Dear Sir
         Monticello May 12. 15.
      
      The unfortunate error into which I led you in conversation by a lapse of my memory, having interwoven itself into your narrative, I found it necessary to remodel that, in order to present a distinct view of the movements of the enemy, & my own, day by day as they occurred during Arnold’s excursion to Richmond. this is accordingly done now with an accuracy which you may rely on. this remodelling however rendered necessary some transpositions of the matter of your text, in order to connect every article with the fact to which it was adapted. but all is stated in your own words. so that altho’ looking at the marks of the pencil from page 257. to 261. it would seem as if I proposed to omit 3. or 4. pages, yet in truth the whole is retained with some changes only of order. but all this is still submitted to your own judgment; one thing only I ask from a sentiment of feeling; that is, to suppress altogether the note respecting Trent & Tatham. it may give pain to the latter who is living, and to the numerous & respectable friends of the former who is dead. have you any where omitted mentioned the fact so honorable to Virginia that during an eight years revolutionary war, not a single person suffered by the sword of the law for treason?—I inclose you letters for Fayette, Thouin and Gallatin. Dupont is arrived in America. be so good as to let me know by return of the bearer the cost of the books you were so kind as to let me have that I may make provision on the subject before I set out to Bedford. lest you should have mislaid the list I will name them. Tertullian. Charron. Virey. Greek & Ital. lexicon. Simson’s mathematical exercises. Orations from Livy, Tacitus Etc. Janua trilinguis, Mair’s exercises. some others were noted, but had been otherwise disposed of. I salute you with esteem and respect
      Th: Jefferson
    